DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 9,817,293 B2).
Re. Claim 1, Hara et al. discloses an optical waveguide element, comprising: 
an optical waveguide substrate 1 (Figs 2-3; col. 1 lines 37-40);
a rib-type optical waveguide 40, provided on the optical waveguide substrate 1 and configured of a convex portion 41 protruding in a thickness direction of the optical waveguide substrate 1 and extending in a plane direction of the optical waveguide substrate 1 (Fig 3; col. 2 lines 6-20); and
a light receiving element, configured of a light receiving part 50 formed on a light receiving element substrate 5 disposed on the rib-type optical waveguide 40 and configured to receive at least a part of light propagating through the rib type optical waveguide 40, wherein the light receiving element substrate 5 is supported by at least one first convex portion 41 having the same height as that of the rib type optical waveguide 40 provided on the optical waveguide substrate 1 (Fig 3; col. 2 lines 15-20). 
Re. Claim 6, Hara et al. discloses the rib type optical waveguide 40, being formed only under the light receiving element, is accordingly terminated at a lower portion of a light receiving range of the light receiving part (Fig 3; col. 2 lines 15-20). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 9,817,293 B2).
Re. Claim 7, Hara et al. discloses the optical waveguide element  as discussed above, wherein the light receiving element includes a single light receiving part 50 provided on the light receiving element substrate 5, and the light receiving element substrate is disposed at a position at which the light receiving part 50 receives a part of light propagating in each of a plurality of rib type optical waveguides 40/41 different from each other (Figs 2-3; col. 2 lines 15-20). 
However, Hara et al. does not disclose an arrangement wherein the light receiving element includes a plurality of light receiving parts provided on the light receiving element substrate, and the light receiving element substrate is disposed at a position at which each of the plurality of light receiving parts receives a part of light propagating in each of a plurality of rib type optical waveguides different from each other.
Hara et al. also discloses a light receiving element 5 comprising a plurality of light receiving parts 51/52 provided on a light receiving element substrate 55, and the light receiving element substrate 55 is disposed at a position at which each of the plurality of light receiving parts 51/52 receives a part of light propagating in a plurality of optical waveguides 25/26 different from each other (Fig 4; col. 4 lines 31-46).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, as Hara et al. discloses the same allows for a smaller detecting area as compared to the arrangement of Fig 3 (col. 3 lines 55-67; col. 4 lines 1-6).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 9,817,293 B2) and Fukuda et al. (US 9,046,703 B2).
Re. Claim 9, Hara et al. discloses the optical waveguide element as discussed above.
However, Hara et al. fails to disclose the optical waveguide element for use within an optical waveguide device comprising: a housing, configured to accommodate the optical waveguide element; an input optical fiber, configured to cause light to be incident to the optical waveguide element; and an output optical fiber, configured to guide output light emitted by the optical waveguide element to outside of the housing.
Fukuda et al. discloses a Mach-Zehnder modulator device comprising: a housing 36, configured to accommodate a Mach-Zehnder optical waveguide element 13 (Fig 1; col. 17 lines 27-30 and 39-48); an input optical fiber 38b, configured to cause light to be incident to the Mach-Zehnder optical waveguide element 13 (Fig 1; col. 17 lines 27-33 and 51-53); and an output optical fiber 38a, configured to guide output light emitted by the Mach-Zehnder optical waveguide element 13 to outside of the housing 36 (Fig 1; col. 17 lines 27-32 and 49-51).
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed, since Fukuda et al. illustrates the same is customary in the art to provide an optical modulator element capable of protecting internal components and integration into an optical system.  “A person of ordinary skill is also a person of ordinary creativity, not an automaton” – ‘[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 10, Hara et al. and Fukuda et al. render obvious the optical waveguide device as described above.  Furthermore, Fukuda et al. discloses a drive circuit 17 which drives the Mach-Zehnder optical waveguide element 13, is provided inside the housing (Fig 1; col. 17 lines 39-41).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed, since Fukuda et al. discloses the drive circuit allows for operation of the optical waveguide element (col. 14 lines 34-45), and providing the drive circuit inside the housing protects the drive circuit from environmental degradation, as is well-known in the art.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Re. Claim 11, Hara et al. and Fukuda et al. render obvious the optical waveguide device as described above.  Also, Fukuda et al. discloses the drive circuit 17 is provided inside the housing 36 Fig 1; col. 17 lines 39-41; and a digital signal processor, is disposed outside the housing 36 (col. 6 lines 57-60).  The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed to allow for processing of the device’s data, as is well known in the art.  All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
Allowable Subject Matter
Claims 2-5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. Claims 2-5, the prior art does not disclose or reasonably suggest an optical waveguide element as required by the claimed invention, specifically wherein at least one second convex portion is provided on the optical waveguide substrate at an input waveguide side of the light receiving part in a light propagation direction of the rib type optical waveguide.  
Re. Claim 8, the prior art does not disclose or reasonably suggest an optical waveguide element as required by the claimed invention, specifically wherein the optical waveguide substrate has a thickness of 5 µm or less. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	6/7/22